Opinion filed September 29, 2022




                                      In The

       Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00241-CR
                                 ___________

                  DILLAN KAYDE HOLMES, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 118th District Court
                            Howard County, Texas
                         Trial Court Cause No. 15693

                      MEMORAND UM OPI NI ON
      Dillan Kayde Holmes, Appellant, pled guilty in 2019 to the offense of murder,
and the trial court assessed his punishment at imprisonment for forty years.
Appellant has recently filed a notice of appeal. Because Appellant did not timely
file a notice of appeal, we must dismiss the appeal.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on November 13, 2019, and that
Appellant’s notice of appeal was filed with the clerk of the trial court on August 25,
2022—well over two years after his sentence was imposed. The notice of appeal
was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain an appeal. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–
23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.
1993). Because the notice of appeal was not timely filed, we have no jurisdiction
over this appeal and must dismiss it. See Slaton, 981 S.W.2d at 210.
      When the appeal was docketed in this court, we notified Appellant that the
notice of appeal appeared to be untimely, and we informed him that this appeal may
be dismissed for want of jurisdiction. We requested that Appellant file a response
showing grounds upon which this appeal could continue. Appellant has filed a
response, but he has not provided this court with any grounds upon which this appeal
may continue.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                     PER CURIAM
September 29, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.



                                          2